EXHIBIT 10.1


MATERIAL CONTRACTS
 
ADDENDUM TO
EMPLOYMENT AGREEMENT
BY AND BETWEEN
BRIDGEHAMPTON NATIONAL BANK,
BRIDGE BANCORP, INC.
AND
HOWARD H. NOLAN
 
This Addendum (the “Addendum”) to that certain employment agreement (the
“Employment Agreement”) by and between Bridgehampton National Bank, a bank
organized and existing under the laws of the United States of America (the
“Bank”), with its principal administrative office at 2200 Montauk Highway,
Bridgehampton, New York, Bridge Bancorp, Inc., the holding company of the Bank
(the “Company”), and Howard H. Nolan (“Executive”) is made effective as of this
21st day of May, 2007.
 
WHEREAS, Executive is currently employed as Senior Executive Vice President and
Chief Operating Officer of the Bank and the Company; and
 
WHEREAS, the Bank, the Company and Executive desire to revise the Employment
Agreement to clarify the benefits payable to Executive in the event of a Change
in Control (as defined in the Employment Agreement) of the Bank or the Company.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank, the Company and Executive hereby
agree to the following amendments to the Employment Agreement, it being
understood and agreed that except to the amendments specifically provided for
herein, the remaining terms of the Employment Agreement shall remain in full
force and effect:
 
1.      Section 7(c) of the Employment Agreement is hereby replaced in its
entirety with the following:
 


 
“(c)
Change in Control.  Upon the occurrence of a Change in Control (as defined in
Section 9 of this Agreement), the Bank and/or the Company shall provide: (i)
continuing group health and medical insurance benefits to Executive (on the same
terms as such benefits were made available to other executive employees of the
Bank immediately prior to the Change in Control) for a period of 36 months
following such termination of employment; and (ii) a lump sum cash payment to
Executive, as liquidated damages, in an amount equal to 2.99 times Executive’s
“Base Amount,” as determined in accordance with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and regulations promulgated
thereunder (the “280G Regulations”), provided, however, that for purposes of
such calculations, (A) Executive’s “Base Period” under Code Section 280G and the
280G Regulations shall be deemed to commence as of the Effective Date of the
Agreement, and (B) if Executive’s Base Period includes a short taxable year or
less than all of a taxable year, compensation for such short or incomplete
taxable year shall be annualized.”

IN WITNESS WHEREOF, the Bank and the Company have caused this Addendum to be
executed on their behalf by their duly authorized officers, and Executive has
set his hand as of the date first written above.
 
 

--------------------------------------------------------------------------------


        BRIDGEHAMPTON NATIONAL BANK




Dated:                     May 21,
2007                                                                By:           /s/
Raymond Wesnofske
         Raymond Wesnofske


        BRIDGE BANCORP, INC.








Dated:                      May 21,
2007                                                                By:           /s/
Raymond Wesnofske
         Raymond Wesnofske






       EXECUTIVE








Dated:                      May 21,
2007                                                                By:           /s/
Howard H. Nolan
         Howard H. Nolan







